Citation Nr: 1711768	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating for migraine headaches, in excess of 30 percent from May 1, 2009.

2.  Entitlement to an initial disability rating for status post left knee arthroscopy with degenerative arthritis, in excess of 10 percent from May 1, 2009

3.  Entitlement to an initial rating in excess of 10 percent for a residual scar, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted, in part, service connection for migraine headaches and status post left knee arthroscopy with residual scar and degenerative arthritis, rated as noncompensable and 10 percent, respectively.  The Veteran filed a timely notice of disagreement in May 2010.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.  The Veteran waived RO consideration for any additional evidence submitted after the hearing.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).

In March 2015, the Board granted, in part, a compensable rating of 10 percent for migraine headaches and remanded the issue of status post left knee arthroscopy with residual scar and degenerative arthritis for a new VA examination.  The Veteran appealed her case to the U.S. Court of Appeals for Veterans Claims (Court), and in an October 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the portion of the Board's March 2015 decision relating to headaches, and remanded the matter to the Board for development consistent with the Joint Motion.  In January 2016, the Board remanded the migraine issue to the Agency of Original Jurisdiction (AOJ) for further development of the record, including obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

In a November 2015 rating decision, the RO granted a separate 10 percent rating for a residual scar, left knee, effective November 12, 2015.  In a May 2016 rating decision, the RO increased the initial rating for migraine headaches to 30 percent, effective May 1, 2009.  

As these were not a maximum award of benefits, the Board will consider whether increased ratings are warranted. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial disability rating for status post left knee arthroscopy with degenerative arthritis, in excess of 10 percent from May 1, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's disability picture for migraine headaches is most accurately reflected by characteristic prostrating attacks averaging one or two a month over the last several months.

2.  The evidence of record establishes that the Veteran has one painful, but not unstable, scar of the left knee.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 4.2, 4.21, 4.27, 4.3,  4.124(a), Diagnostic Code 8100 (2016). 

2.  The criteria for an initial rating in excess of 10 percent for residual scarring of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.304, 3.400, 4.2, 4.21, 4.27, 4.3, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in April 2011 and April 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  In addition, the Veteran testified at a hearing in December 2014, which focused, in part, on the elements necessary to substantiate her claim for a higher initial rating for service-connected migraines, including frequency, duration, and symptoms of her headaches.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Migraine headaches

The Veteran is currently assigned a 30 percent rating for migraine headaches under DC 8100, which provides that a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to Dorland's Illustrated Medical Dictionary 1552 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

A March 2009 VA examination report reflects that the Veteran reported having headaches with onset in 1992,  with severe pain in the temple area, light and sound sensitivity, and dizziness.  The Veteran reported being able to work when the headaches occurred, but she required medication.  The Veteran experienced the headaches on average three times per month, with the headaches lasting for eight hours.  Symptoms of throbbing pain at the base of the skull and temples reportedly occurred as often as two times per month, with each occurrence lasting for three hours.  The report reflects that the Veteran was unable to function at full capacity during flare-ups, requiring her to have to be in a dark, quiet room when she was experiencing a migraine. 

The Veteran was afforded a VA examination in April 2011.  At that time, the Veteran reported that her migraines had an onset of approximately 1992 and that the headaches were throbbing headaches that were associated with photophobia, specifically light sensitivity followed by nausea.  She reported that she had lost 4 days of work in the prior year due to migraines, with an average of 5 non-incapacitating headaches in the month prior.  The examiner noted that the only functional change was that the Veteran was slower to accomplish tasks and her coworkers thought she was cranky.  The examiner noted that the migraine headaches resulted in increased absenteeism, decreased concentration, and pain.  When the Veteran's headaches were severe, she was unable to do anything due to pain and light sensitivity.  When her headaches were present, but not severe enough to stop her from going to work, she still had problems with concentration and was irritable. 

At her December 2014 hearing, the Veteran testified that her migraines usually make her feel nauseous and light sensitive, and that sometimes, if she catches the migraine early enough and medicates it quickly, she can use an over-the-counter medication to control her symptoms.  If not, she must take a narcotic, which she stated that she "can't really function" while on because it makes her very drowsy and, if she is at work, significantly reduces her concentration, focus, and pace of work.  She stated that when her migraine headaches reach the point where she is too nauseous or too light-sensitive, she must go to a dark room.  Occasionally, the only thing that alleviates particularly sensitive headaches is medication that will make her sleep.  She testified that the headaches will last one to two days, with residual effects that last for two to three days.  She stated that "a couple of times" she went to the emergency room because of the headaches, and that she has had to miss work.  However, her employer would allow her to use a dark room in the office to recover, and would allow her to leave without repercussions when the migraine headaches became too severe for her to continue working.  

In response to questioning, the Veteran stated that she has headaches two to three times per month, sometimes in succession of two or three in the same day, or in a row.  She noted that she would have headaches "at least once or twice a month" that were completely prostrating or incapacitating," described in the question as "such that [the Veteran would] have to take rest . . . stay in bed and not move, etc."  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to her condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to testify as to the frequency, duration, and effects of her headaches, as well as what treatment alleviates the symptoms best. 

The Veteran was afforded a VA examination in April 2016 to determine the severity of her migraines.  The examiner noted that the Veteran reported having headaches since approximately 1990 while on active duty.  She has been seen in the emergency room for her migraines, as recently as one year prior to the exam, and by her primary care physician, but has not been seen by a neurologist.  The Veteran reported having to leave work twice in January 2016 due to migraines. When she has migraines, she needs to lie in a dark room, but when she does not have migraines, she reported that she was able to function and have normal daily activities. The Veteran takes an over-the-counter medication for her migraines. 

After noting the Veteran's history of seeking treatment for migraines, the examiner found that the Veteran has characteristic prostrating attacks of migraines approximately once a month.  Although the examiner found that the Veteran's headaches impacted her ability to work, the examiner found that these prostrating attacks were not productive of severe economic activity, noting the Veteran's steady employment history and anticipated start date at new employment.  During the Veteran's work history from 2009 to the date of the exam, she had only missed work approximately 1 to 2 times a month.  The examiner noted that the Veteran had brought a headache log with her to the examination, and she stated that the log had been scanned; however, the examiner noted that the log was not of record.  

The Board notes that after reviewing the record, it appears the log has not been made a part of the Veteran's claim file.  However, the Veteran has otherwise summarized it, to include for the examiner who provided the April 2016 opinion.    

Based on the Veteran's testimony and her March 2009, April 2011, and April 2016 VA examinations, the Board finds that the Veteran's symptoms are best captured by a 30 percent rating, with symptomology consisting of characteristic prostrating attacks occurring on an average once a month over the last several months.  The 2009, 2011, and 2016 examination reports reflect that the Veteran has consistently experienced three to five migraines and/or headaches per month; however, the Veteran reported that she took medication and/or moved to a darkened room and was able to continue working.  The Veteran's most recent VA examination reveals that the Veteran has a prostrating attack approximately once a month.  However, even though the Veteran reported incapacitating migraines affecting her attendance at work, such as missing work approximately 1 to 2 times per month, her migraine headaches are not consistent with prostrating and prolonged migraines productive of severe economic inadaptability.  The Veteran has not claimed that she is unable to work or that her migraine symptoms have caused her loss of income.  Instead, her employer has given her accommodations that allow her to stay at work when her symptoms are not so severe that she must go home.  Therefore, the Board finds that the Veteran's symptomology is not consistent of "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," and a 50 percent rating is not warranted.  

Left knee scarring

The Veteran's left knee scarring is rated 10 percent disabling as of November 12, 2015 under the General Rating Formula for scarring under 38 C.F.R. § 4.118, DC 7804.  

Under the rating criteria, scars that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; a 20 percent rating is assigned if there are three or four such scars; and a 30 percent rating is assigned where there are five or more such scars.  38 C.F.R. § 4.118, DC 7804 (2016).  Note (2) under that Diagnostic Code provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive a rating under DC 7804. The definition of an unstable scar was unchanged from the earlier version.

The Veteran was afforded a VA examination in November 2015.  The VA examiner found that the Veteran's scar from post left knee arthroscopy and debridement of a left lateral tibial cartilage flap was painful, but was not unstable.  The examiner found that the Veteran had two other scars on her lower left extremity which were barely visible and both measured 0.5 cm by 0.2 cm.  One was found to be slightly tender on palpation, but was not extremely painful. 

The Board finds that the medical evidence reflects that no more than a 10 percent rating for scarring is appropriate as of November 12, 2015.  (Prior to this VA examination, conducted on November 12, 2015, the Veteran's scarring of the left knee was essentially described as asymptomatic.)  The Veteran has one scar that is painful but not unstable, which is accounted for under the general ratings schedule.  Even if the Veteran is afforded the benefit of the doubt for the second scar that was tender upon palpation, the Veteran's disability picture would continue to be accurately reflected by the 10 percent rating, which includes one or two scars that are unstable or painful. 

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim. There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available scheduler evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As described above, the manifestations of the Veteran's migraine headaches and left knee scarring is contemplated by the scheduler criteria set forth in DC 8100 and 7804.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service connected disabilities, such that she is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disabilities have caused unemployability.  She has been gainfully employed since discharge, including at the time of her hearing and previous exam and anticipated starting new employment during her May 2016 VA examination.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

 Under Johnson v. McDonald, 762 F.3d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.



ORDER

Entitlement to an initial disability rating for migraine headaches, in excess of 30 percent from May 1, 2009, is denied.

Entitlement to an initial rating in excess of 10 percent for residual scar, left knee is denied.


REMAND

The Veteran contends that a higher rating is warranted for her left knee disability.  The Veteran is currently rated at 10 percent disabling for status post left knee arthroscopy with residual scar and degenerative arthritis, effective from May 1, 2009.  The Veteran is rated under the General Rating Formula for the knee and leg under 38 C.F.R. § 4.71(a), DC 5260.  

The Veteran was afforded a VA examination in November 2015.  The Board finds that this examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examination report reflects pain in range of motion and in weight-bearing, the report does not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination report is ambiguous on whether these levels of testing were done.  In light of the deficiency, a new VA examination is needed.

Prior to obtaining a new VA examination and opinion, any outstanding, pertinent VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2015.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2015. 

2.  Then, schedule the Veteran for a VA examination to evaluate her left knee disability.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


